DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-7, drawn to (a combination) “providing a cognitive state model configured to determine a low to a high cognitive load experienced by the subject, the cognitive load measuring the extent to which the subject is drawing on mental resources; evaluating, via the computing device, the cognitive state model based on the changes in the ocular signals and determining a probability of the low to the high cognitive load experienced by the subject45Docket No. VTONE.025.03training the engine prediction neural network to associate the image features of each of the plurality of ground truth images with the respective classification accuracy score of each candidate neural network for the each of the plurality of ground truth images.”.
Group II, claims 8-11, drawn to (a sub-combination) “processing, via the computing device, the ocular information to identify changes in ocular signals of the subject through the use of convolutional neural networks; evaluating, via the computing device, the changes in ocular signals from the convolutional neural networks by a machine learning algorithm”.
The inventions are independent or distinct, each from the other because:
Inventions group I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “processing, via the computing device, the ocular information to identify changes in ocular signals of the subject through the use of convolutional neural networks; evaluating, via the computing device, the changes in ocular signals from the convolutional neural networks by a machine learning algorithm”. The subcombination has separate utility is different from claim 1 which is considered as distinct invention.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct inventions require to search in different area and take additional time to consider the distinct inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Note: examiner considers that claim 9 is depends on claim 8 because it is identical to claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667